(Slip Opinion)              OCTOBER TERM, 2020                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

           SALINAS v. UNITED STATES RAILROAD
                  RETIREMENT BOARD

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE FIFTH CIRCUIT

  No. 19–199.      Argued November 2, 2020—Decided February 3, 2021
In 1992, petitioner Manfredo M. Salinas began seeking disability bene-
  fits under the Railroad Retirement Act of 1974 (RRA) based on serious
  injuries he suffered during his 15-year career with the Union Pacific
  Railroad. Salinas’ first three applications were denied, but he was
  granted benefits after he filed his fourth application in 2013. He
  timely sought reconsideration of the amount and start date of his ben-
  efits. After reconsideration was denied, he filed an administrative ap-
  peal, arguing that his third application, filed in 2006, should be reo-
  pened because the U. S. Railroad Retirement Board (Board) had not
  considered certain medical records. An intermediary of the Board de-
  nied the request to reopen because it was not made “[w]ithin four
  years” of the 2006 decision, and the Board affirmed. 20 CFR §261.2(b).
  Salinas sought review with the Fifth Circuit, but the court dismissed
  the petition for lack of jurisdiction, holding that federal courts cannot
  review the Board’s refusal to reopen a prior benefits determination.
Held: The Board’s refusal to reopen a prior benefits determination is sub-
 ject to judicial review. Pp. 4–13.
    (a) The RRA makes judicial review available to the same extent that
 review is available under the Railroad Unemployment Insurance Act
 (RUIA). See 45 U. S. C. §231g. Thus, to qualify for judicial review, the
 Board’s refusal to reopen Salinas’ 2006 application must constitute
 “any final decision of the Board.” §355(f ). It does. Pp. 4–10.
       (1) The phrase “any final decision” “denotes some kind of terminal
 event,” and similar language in the Administrative Procedure Act has
 been interpreted to refer to an agency action that “both (1) mark[s] the
 consummation of the agency’s decisionmaking process and (2) is one
 by which rights or obligations have been determined, or from which
2              SALINAS v. RAILROAD RETIREMENT BD.

                                   Syllabus

    legal consequences will flow.” Smith v. Berryhill, 587 U. S. ___, ___,
    ___. The Board’s refusal to reopen Salinas’ 2006 denial of benefits sat-
    isfies these criteria. First, the decision was the “terminal event” in the
    Board’s administrative review process. After appealing the interme-
    diary’s denial of reopening to the Board, Salinas’ only recourse was to
    seek judicial review. Second, the features of a reopening decision make
    it one “ by which rights or obligations have been determined, or from
    which legal consequences will flow.” For example, a reopening is de-
    fined as “a conscious determination . . . to reconsider an otherwise final
    decision for purposes of revising that decision.” 20 CFR §261.1(c). It
    therefore entails substantive changes that affect benefits and obliga-
    tions under the RRA. The Board reads §355(f )’s earlier reference to
    “any other party aggrieved by a final decision under subsection (c)” to
    mean that each authorized party may seek review of only “a final de-
    cision under” §355(c). Section 355(f ), however, uses the broad phrase
    “any final decision” without tying it to the earlier reference to §355(c)—
    a notable omission, since Congress used such limiting language else-
    where in §355, see §355(c)(5). Pp. 6–8.
          (2) Any ambiguity in the meaning of “any final decision” must be
    resolved in Salinas’ favor under the “strong presumption favoring ju-
    dicial review of administrative action.” Mach Mining, LLC v. EEOC,
    575 U. S. 480, 486. The Board attempts to rebut that presumption by
    arguing that various cross-references within §355 prove that §355(f )
    and §355(c) are coextensive. There are several indications, however,
    that §355(f ) is broader than §355(c). For example, under §355(g), de-
    terminations that certain unexpended funds may be used to pay bene-
    fits or refunds are subject to review exclusively under §355(f ), yet the
    Board concedes that such decisions fall outside §355(c). Pp. 8–10.
       (b) The Board’s remaining arguments also fall short. First, the
    Board analogizes §355(f ) to the judicial-review provision addressed in
    Califano v. Sanders, 430 U. S. 99. But the latter provision contains an
    express limitation that §355(f ) does not, distinguishing Califano from
    this case. Second, the Board argues that reopening does not qualify
    for judicial review because it is simply a “refusal to make a new deter-
    mination” of rights or liabilities, like the denial of reopening in Your
    Home Visiting Nurse Services, Inc. v. Shalala, 525 U. S. 449. The stat-
    ute in Your Home, however, did not implicate the presumption in favor
    of judicial review and was narrower than §231g, which simply incor-
    porates §355(f ) into the RRA. Finally, the fact that the Board could
    decline to offer reopening does not mean that, having chosen to provide
    it, the Board may avoid the plain text of §355(f ). The Board’s decision
    to grant or deny reopening is ultimately discretionary, however, and
    therefore subject to reversal only for abuse of discretion. See 20 CFR
    §261.11. Pp. 10–13.
                    Cite as: 592 U. S. ____ (2021)                  3

                              Syllabus

765 Fed. Appx. 79, reversed and remanded.

  SOTOMAYOR, J., delivered the opinion of the Court, in which ROBERTS,
C. J., BREYER, KAGAN, and KAVANAUGH, JJ., joined. THOMAS, J., filed a
dissenting opinion, in which ALITO, GORSUCH, and BARRETT, JJ., joined.
                        Cite as: 592 U. S. ____ (2021)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                     No. 19–199
                                    _________________


  MANFREDO M. SALINAS, PETITIONER v. UNITED
    STATES RAILROAD RETIREMENT BOARD
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE FIFTH CIRCUIT
                                [February 3, 2021]

   JUSTICE SOTOMAYOR delivered the opinion of the Court.
   The Railroad Retirement Act of 1974 (RRA), 50 Stat. 307,
as restated and amended, 45 U. S. C. §231 et seq., estab-
lishes a system of disability, retirement, and survivor ben-
efits for railroad employees. That system is administered
by the U. S. Railroad Retirement Board (Board). The Board
denied benefits to petitioner Manfredo M. Salinas, a former
railroad employee, when he applied in 2006, but it later
granted him benefits when he reapplied in 2013. Salinas
then requested that the Board reopen its decision to deny
his 2006 application, but the Board declined. This case asks
whether the Board’s refusal to reopen the prior denial of
benefits is subject to judicial review. The Court holds that
it is.
                               I
                               A
  The RRA provides long-term benefits to railroad employ-
ees who have accrued enough years of service and who have
either reached a certain age or become disabled. See 45
U. S. C. §§231a(a)(1), (b). It also provides benefits for eligi-
2          SALINAS v. RAILROAD RETIREMENT BD.

                      Opinion of the Court

ble employees’ spouses and survivors under certain condi-
tions. §§231a(c)–(d). These benefits complement those pro-
vided by another statute, the Railroad Unemployment In-
surance Act (RUIA), 52 Stat. 1094, 45 U. S. C. §351 et seq.,
which covers short-term periods of unemployment and sick-
ness. See §352. This case concerns benefits under the RRA
only. Both statutes, however, are relevant, as discussed be-
low.
    To administer benefits under the RRA, the Board has im-
plemented a multistep system of administrative review.
First, an individual applies for benefits and receives an in-
itial decision from the appropriate division of the Board,
such as the Disability Benefits Division. 20 CFR §260.1(a)
(2020). If the individual is dissatisfied, she may seek recon-
sideration from the Board’s Reconsideration Section.
§260.3(a). If denied again, she may appeal to the Board’s
Bureau of Hearings and Appeals (Bureau). §260.5(a).
Lastly, the applicant may take a final appeal to the Board
itself. §260.9(a).
    This four-step sequence is the primary form of adminis-
trative review for benefits determinations. Applicants have
a right to seek each of the above levels of review within 60
days. See, e.g., 45 U. S. C. §231f(b)(3); 20 CFR §260.9(b).
Once an applicant completes the review process, or the
deadline for seeking further review passes, the benefits de-
termination becomes “final” under the Board’s regulations.
See 20 CFR §261.1(b).
    After a determination becomes final, an applicant can re-
quest that the Board reopen it. See §261.1(a). “Reopening
. . . means a conscious determination on the part of the
agency to reconsider an otherwise final decision for pur-
poses of revising that decision.” §261.1(c) (emphasis de-
leted). Whether to grant reopening is ultimately discretion-
ary. See §261.11. The Board, however, has established
substantive criteria to guide its discretion. For example, as
relevant here, a decision may be reopened “[w]ithin four
                  Cite as: 592 U. S. ____ (2021)            3

                      Opinion of the Court

years of the date of the notice of such decision, if there is
new and material evidence.” §261.2(b).
                                B
   Salinas is a former carpenter and assistant foreman for
the Union Pacific Railroad. During his 15-year railroad ca-
reer, he suffered two serious injuries on the job. In 1989, a
co-worker dropped a sledge hammer from an overhead
bridge, hitting Salinas on the top of his hardhat. Then, in
1993, a wooden railroad tie fell from a truck and struck Sa-
linas in the head. As a result, Salinas underwent two spinal
fusion surgeries. After receiving treatment, Salinas contin-
ued to experience pain, anxiety, and depression. He began
seeking RRA disability benefits in 1992. His first two ap-
plications were denied, and he did not seek reconsideration
of either.
   On February 28, 2006, Salinas filed his third application
for RRA benefits. The Board denied Salinas’ application on
August 28, 2006, concluding that his impairments were not
severe enough to qualify for relief. After missing the dead-
line for seeking reconsideration, Salinas sent a letter to the
Board requesting that it reconsider its decision “even
though the 60 days had passed.” Record 207. Salinas
noted, among other things, that he had “more medical rec-
ords to provide.” Ibid. The Reconsideration Section denied
Salinas’ request, finding that he had failed to demonstrate
good cause for his late filing. See 20 CFR §260.3(c). Salinas
did not appeal.
   Seven years later, on December 26, 2013, Salinas filed his
fourth application for RRA benefits. This time, his applica-
tion was granted. Although Salinas was deemed disabled
as of October 9, 2010, his benefits began on December 1,
2012, 12 months prior to the date on which he filed his suc-
cessful application. Under the RRA, disability benefits
begin on the latest of several alternative start dates, and
4           SALINAS v. RAILROAD RETIREMENT BD.

                      Opinion of the Court

Salinas’ application-based start date was later than his dis-
ability onset date. See Record 8; 45 U. S. C. §231d(a)(ii); 20
CFR §218.9(c).
   Salinas timely sought reconsideration of the amount and
start date of his benefits. The Reconsideration Section de-
nied relief, and Salinas appealed to the Bureau. On appeal,
Salinas argued that his 2006 application should be reo-
pened because the Board had not considered certain medi-
cal records in existence at the time when it denied him ben-
efits. Salinas submitted the records as part of his appeal.
   On August 26, 2016, the Bureau denied Salinas’ request
to reopen the 2006 decision. The Bureau concluded that
Salinas had failed to seek reopening based on “new and ma-
terial evidence” within four years of the decision at issue,
as required by regulation. 20 CFR §261.2(b). Salinas ap-
pealed to the Board, which affirmed the Bureau’s decision
on the ground that Salinas had not met the criteria for reo-
pening under §261.2. The Board notified Salinas that he
could seek judicial review of the Board’s decision within one
year.
   Salinas filed a timely pro se petition for review with the
United States Court of Appeals for the Fifth Circuit. The
Fifth Circuit dismissed the petition for lack of jurisdiction.
765 Fed. Appx. 79, 80–81 (2019) (per curiam). In a previous
decision, the Fifth Circuit had joined the majority of Cir-
cuits in holding that federal courts cannot review the
Board’s refusal to reopen a prior benefits determination.
See Roberts v. Railroad Retirement Bd., 346 F. 3d 139, 141
(2003). The Fifth Circuit noted a longstanding split among
the Circuits on this issue. 765 Fed. Appx., at 80–81 (citing
cases).
   We granted certiorari to resolve the conflict among the
Courts of Appeals. 589 U. S. ___ (2020).
                           II
    Section 231g of the RRA provides that, except for the
                      Cite as: 592 U. S. ____ (2021)                        5

                           Opinion of the Court

deadline for seeking review, “[d]ecisions of the Board deter-
mining the rights or liabilities of any person” under the
RRA “shall be subject to judicial review in the same man-
ner, subject to the same limitations, and all provisions of
law shall apply in the same manner as though the decision
were a determination of corresponding rights or liabilities
under the Railroad Unemployment Insurance Act.” 45
U. S. C. §231g. In other words, §231g makes judicial review
available under the RRA to the same extent that review is
available under the RUIA.1 This case, therefore, turns on
the RUIA’s judicial review provision, 45 U. S. C. §355(f ).
   Section 355(f ) provides: “Any claimant, or any railway
labor organization organized in accordance with the provi-
sions of the Railway Labor Act . . . , of which claimant is a
member, or any base-year employer of the claimant, or any
other party aggrieved by a final decision under subsection
(c) of this section, may . . . obtain a review of any final deci-
sion of the Board.”2 To qualify for judicial review under this
provision, the Board’s refusal to reopen its denial of Salinas’
——————
   1 Every Court of Appeals to interpret these statutes has reached the

same conclusion. See Stovic v. Railroad Retirement Bd., 826 F. 3d 500,
502 (CADC 2016) (Kavanaugh, J., for the court); Cunningham v. Rail-
road Retirement Bd., 392 F. 3d 567, 571 (CA3 2004); Roberts v. Railroad
Retirement Bd., 346 F. 3d 139, 140 (CA5 2003); Rivera v. Railroad Re-
tirement Bd., 262 F. 3d 1005, 1008 (CA9 2001); Harris v. Railroad Re-
tirement Bd., 198 F. 3d 139, 141 (CA4 1999); Abbruzzese v. Railroad Re-
tirement Bd., 63 F. 3d 972, 974, n. 4 (CA10 1995); Clifford v. Railroad
Retirement Bd., 3 F. 3d 536, 538, n. 4 (CA1 1993); Linquist v. Bowen, 813
F. 2d 884, 888 (CA8 1987); Steebe v. Railroad Retirement Bd., 708 F. 2d
250, 252 (CA7 1983); Railroad Concrete Crosstie Corp. v. Railroad Re-
tirement Bd., 709 F. 2d 1404, 1406, n. 2 (CA11 1983); Szostak v. Railroad
Retirement Bd., 370 F. 2d 253, 254 (CA2 1966) (interpreting §231g’s pre-
decessor provision); accord, Brief for Petitioner 15; Brief for Respondent
12.
   2 “[S]ubsection (c),” i.e., 45 U. S. C. §355(c), governs administrative re-

view of benefits determinations under the RUIA. It addresses decisions
awarding or denying benefits, including “initial determination[s],” as
well as decisions about the recovery of improperly awarded benefits. 45
U. S. C. §§355(c)(1)–(4).
6          SALINAS v. RAILROAD RETIREMENT BD.

                      Opinion of the Court

2006 application must constitute “any final decision of the
Board.” It does.
                               A
   The text of §355(f ) starts our analysis. The phrase “any
final decision” is broad, and it reflects Congress’ intent to
define the scope of review “expansively.” Smith v. Berryhill,
587 U. S. ___, ___ (2019) (slip op., at 6) (internal quotation
marks and brackets omitted). The phrase “denotes some
kind of terminal event,” such as the “final stage of review.”
Id., at ___–___ (slip op., at 6–7). Similar language in the
Administrative Procedure Act has been interpreted to refer
to an agency action that “both (1) mark[s] the consumma-
tion of the agency’s decisionmaking process and (2) is one
by which rights or obligations have been determined, or
from which legal consequences will flow.” Id., at ___ (slip
op., at 9) (quoting Bennett v. Spear, 520 U. S. 154, 177–178
(1997); internal quotation marks omitted).
   The Board’s refusal to reopen the prior denial of benefits
satisfies these criteria. First, the decision was the “termi-
nal event” in the Board’s administrative review process.
Smith, 587 U. S., at ___ (slip op., at 6). After first request-
ing reopening before the Bureau, Salinas exhausted further
agency review by appealing to the Board itself. Salinas’
only recourse thereafter was to seek judicial review.
   Second, the Board’s decision was one “ ‘by which rights or
obligations have been determined, or from which legal con-
sequences will flow.’ ” Army Corps of Engineers v. Hawkes
Co., 578 U. S. 590, 597 (2016). The Board has defined reo-
pening as “a conscious determination . . . to reconsider an
otherwise final decision for purposes of revising that deci-
sion.” 20 CFR §261.1(c). Reopening therefore entails sub-
stantive changes that affect benefits and obligations under
the RRA. Consistent with its substantive nature, the deci-
sion to grant or deny reopening is guided by objective crite-
ria, including whether “there is new and material evidence
                  Cite as: 592 U. S. ____ (2021)            7

                      Opinion of the Court

or there was adjudicative error not consistent with the evi-
dence of record at the time of adjudication.” §261.2(b). If
reopening is granted, any revision the Board makes may be
reviewed in the same manner as a primary determination
of benefits; otherwise, the revision is “binding.” §§261.7,
261.8. In light of these features, a decision about reopening
fits within the meaning of “any final decision” as that
phrase is used in §355(f ).
   The Board disagrees because it interprets the phrase
“any final decision” to mean “any final decision under
§355(c).” The Board’s argument goes like this: Section
355(f ) authorizes four parties to seek judicial review: (1) a
claimant for benefits, (2) a claimant’s railway labor organi-
zation, (3) a claimant’s base-year employer, and (4) “any
other party aggrieved by a final decision under subsection
(c) of this section.” 45 U. S. C. §355(f ). The phrase “any
other” means that, in order to obtain judicial review, each
of the enumerated parties must be “aggrieved by a final de-
cision under subsection (c).” This implies, in turn, that each
party may seek judicial review of only the decision “under
subsection (c)” by which it was aggrieved. A denial of reo-
pening is not a decision “under subsection (c)” because it is
not a determination granting or denying benefits. See
§§355(c)(1)–(4). Thus, the Board argues, reopening deci-
sions are not subject to judicial review.
   The Board’s interpretation is inconsistent with the text of
§355(f ). Congress conspicuously chose the broad language
“any final decision,” without tying that phrase to the earlier
reference to “a final decision under subsection (c).” This
omission is especially notable because Congress used such
limiting references elsewhere in §355. Under §355(c)(5),
Congress established rules for “[f]inal decision[s] of the
Board in the cases provided for in the preceding three par-
agraphs” (in other words, under §§355(c)(2)–(4)). 45
U. S. C. §355(c)(5). In the same paragraph, Congress au-
8            SALINAS v. RAILROAD RETIREMENT BD.

                          Opinion of the Court

thorized any properly interested and notified party to ob-
tain judicial review of “any such decision by which he claims
to be aggrieved.” 45 U. S. C. §355(c)(5). By using the lan-
guage “such” and “by which he claims to be aggrieved,” Con-
gress clearly referred to the particular type of decision de-
scribed earlier in §355(c)(5), thus limiting judicial review to
final decisions “provided for” in §§355(c)(2)–(4).
   This type of limiting language is absent from §355(f ).
“Where Congress includes particular language in one sec-
tion of a statute but omits it in another section of the same
Act, it is generally presumed that Congress acts intention-
ally and purposely in the disparate inclusion or exclusion.”
Russello v. United States, 464 U. S. 16, 23 (1983) (internal
quotation marks and brackets omitted). Section 355(f ) au-
thorizes judicial review of “any” final decision, not “such”
final decision “under subsection (c).” The Board’s denial of
reopening qualifies for review under the language Congress
chose.3
                                 B
   To the extent there is ambiguity in the meaning of “any
final decision,” it must be resolved in Salinas’ favor under
the “strong presumption favoring judicial review of admin-
istrative action.” Mach Mining, LLC v. EEOC, 575 U. S.
480, 486 (2015) (internal quotation marks omitted). This
default rule is “ ‘well-settled,’ ” and Congress is presumed to
legislate with it in mind. Kucana v. Holder, 558 U. S. 233,
252 (2010). To rebut the presumption, the Board bears a
——————
  3 The Court need not resolve the parties’ dispute about whether each

type of party listed in §355(f ) must be “aggrieved by a final decision un-
der subsection (c),” or whether that phrase modifies only the closest an-
tecedent. Either way, Salinas is a proper party because he qualifies as
both a “claimant” and a “claimant . . . aggrieved by a final decision under
subsection (c).” Salinas has filed four separate applications for benefits
under the RRA, and he claims to have been aggrieved by the Board’s
decision on each, including the Board’s allegedly incorrect assessment of
the benefits he is owed based on his 2013 application.
                     Cite as: 592 U. S. ____ (2021)                   9

                         Opinion of the Court

“heavy burden” of showing that the statute’s “language or
structure” forecloses judicial review. Mach Mining, 575
U. S., at 486 (internal quotation marks omitted).
  The Board has not met its burden. The Board argues that
various cross-references within §355 indicate that §355(f )
covers only decisions made under §355(c). For instance,
§355(c)(7) provides for review solely “pursuant to this sub-
section and subsection (f ).” 45 U. S. C. §355(c)(7); see also
§355(c)(5). Meanwhile, §355(f ) requires that “all adminis-
trative remedies within the Board,” including review under
§355(c), must be exhausted before a party can seek judicial
review. Finally, §355(g) provides that “[f]indings of fact and
conclusions of law of the Board in the determination of any
claim for benefits or refund” and “the determination of any
other matter pursuant to subsection (c)” shall be reviewed
exclusively under §355(f ). In the Board’s view, these cross-
references prove that §§355(f ) and 355(c) are coextensive.
  The structure of §355 shows that §355(c) feeds exclusively
into §355(f ), but nothing in the statute suggests that the
exclusivity runs the other way. To the contrary, several
clues indicate that §355(f ) encompasses decisions beyond
those described in §355(c). For example, §355(g) lists three
types of decisions that are subject to review exclusively un-
der §355(f ): determinations of claims for benefits or re-
funds, determinations of other matters under §355(c), and
determinations that unexpended funds in the railroad un-
employment insurance account may be used to pay benefits
or refunds. See 45 U. S. C. §§355(g), 351(p), 360(a). The
Board concedes that the third type of decision falls outside
§355(c). See Brief for Respondent 22, n. 4.4 In addition, the
——————
  4 The Board argues that §355(g) merely precludes review of the Board’s

fund decisions by the Comptroller General, who ordinarily makes deter-
minations related to the charging and settling of government accounts.
See Brief for Respondent 22, n. 4. That purpose, however, could have
been accomplished without also indicating that review is available “as
provided in subsection (f ).” 45 U. S. C. §355(g). Indeed, the RUIA does
10           SALINAS v. RAILROAD RETIREMENT BD.

                          Opinion of the Court

Board’s own regulations appear to presume that judicial re-
view is available for decisions not covered by §355(c), such
as the Board’s determinations of employers’ contribution
rates. See 20 CFR §345.307(c). Given these indications
that §355(f ) is broader than §355(c), the Board’s structural
argument does not overcome the plain meaning of “any final
decision” and the presumption in favor of judicial review.
                               C
  The Board’s remaining arguments also fall short. First,
the Board argues that this Court’s precedent holds that re-
opening decisions are not subject to judicial review. In Cali-
fano v. Sanders, 430 U. S. 99 (1977), this Court concluded
that §405(g) of the Social Security Act, which authorizes ju-
dicial review of “ ‘any final decision of the Secretary made
after a hearing,’ ” does not apply to refusals to reopen a prior
benefits determination. Id., at 102 (quoting 42 U. S. C.
§405(g)). As it is under the RRA, the opportunity to seek
reopening in Califano was “a second look that the agency
had made available to claimants as a matter of grace” after
the deadline for appealing an initial benefits determination
had passed. Smith, 587 U. S., at ___ (slip op., at 12). Given
this similarity, many courts have applied Califano to the
type of decision at issue here. See, e.g., Roberts, 346 F. 3d,
at 141; Harris v. Railroad Retirement Bd., 198 F. 3d 139,
142 (CA4 1999); Abbruzzese v. Railroad Retirement Bd., 63
F. 3d 972, 974 (CA10 1995).
  A key textual difference in the respective judicial review
provisions, however, distinguishes Califano from this case.

——————
exactly this with respect to determinations about the use of funds from
an administrative expense account. See §361(c) (providing simply that
the Board’s determinations “shall not be subject to review in any man-
ner”). Ultimately, we need not resolve whether the Board’s fund deci-
sions are subject to judicial review. The point is that the Board’s struc-
tural interpretation is subject to doubt, and therefore does not overcome
the presumption in favor of judicial review.
                   Cite as: 592 U. S. ____ (2021)              11

                       Opinion of the Court

Section 405(g) of the Social Security Act provides that re-
viewable decisions must be “made after a hearing,” whereas
§355(f ) of the RRA contains no such limitation. Compare
42 U. S. C. §405(g) with 45 U. S. C. §355(f ). Section 405(g)’s
hearing requirement was a significant basis for Califano’s
conclusion that judicial review was unavailable, as “a peti-
tion to reopen a prior final decision may be denied without
a hearing.” 430 U. S., at 108; see also ibid. (explaining that
§405(g) “clearly limits judicial review to a particular type of
agency action”). The other considerations identified in Cali-
fano, including the fact that reopening was made available
only by regulation, corroborated the Court’s interpretation
of this important textual limit. Ibid.; see also Smith, 587
U. S., at ___ (slip op., at 8). Section 355(f ), by contrast, con-
tains no such express limitation, and the Board’s decision
fits within the provision’s plain language.
   Second, the Board argues that §355(f ) should be inter-
preted in light of §231g’s reference to decisions “determin-
ing the rights or liabilities of any person.” See 45 U. S. C.
§231g. The denial of reopening does not qualify for judicial
review, the Board claims, because it is simply a “refusal to
make a new determination” of rights or liabilities, like the
decision this Court addressed in Your Home Visiting Nurse
Services, Inc. v. Shalala, 525 U. S. 449 (1999). Id., at 453
(emphasis deleted). In Your Home, this Court concluded
that an agency intermediary’s refusal to reopen a prior
Medicare reimbursement determination was not subject to
further administrative review because it was not a “ ‘final
determination . . . as to the amount of total program
reimbursement due.’ ”            Ibid. (quoting 42 U. S. C.
§1395oo(a)(1)(A)(i)). The agency argued that the denial of
reopening was not itself a determination “as to the
amount,” but rather a refusal to make such a determina-
tion. Ibid. This Court concluded that the agency’s inter-
pretation was reasonable, and thus entitled to deference
under Chevron U. S. A. Inc. v. Natural Resources Defense
12         SALINAS v. RAILROAD RETIREMENT BD.

                      Opinion of the Court

Council, Inc., 467 U. S. 837 (1984). Your Home, 525 U. S.,
at 453. The Court noted that the agency’s interpretation
was also “the more natural” reading of the statute and was
“further confirmed” by two considerations from Califano:
The right to seek reopening existed only by regulation, and
permitting review would undermine the ordinary deadlines
for appealing the intermediary’s reimbursement decisions.
525 U. S., at 453–454. The Board argues that its decision
here should be viewed in the same way.
  The Board’s argument is unpersuasive for several rea-
sons. First, the statute in Your Home defined the scope of
internal agency review and thus did not implicate the pre-
sumption in favor of judicial review. To the contrary, the
Court ultimately deferred to the agency’s interpretation
precluding review under Chevron. See 525 U. S., at 453.
No such deference is due here because the scope of judicial
review is “hardly the kind of question that the Court pre-
sumes that Congress implicitly delegated to an agency.”
Smith, 587 U. S., at ___ (slip op., at 14).
  Second, the statute at issue in Your Home was narrower
than §231g because it focused on a particular type of deter-
mination: one “as to the amount of total program reim-
bursement due the provider.”                See 42 U. S. C.
§1395oo(a)(1)(A)(i). Section 231g, in contrast, broadly au-
thorizes judicial review of “[d]ecisions . . . determining the
rights or liabilities of any person under [the RRA].” This
broader language, as well as §231g’s express direction that
“all provisions of law shall apply in the same manner as
though the decision were a determination of corresponding
rights or liabilities under the [RUIA],” indicates that §231g
simply incorporates §355(f ) into the RRA. As the Board
stated during oral argument, §231g “effectively piggybacks”
on §355(f ). Tr. of Oral Arg. 46. Every Court of Appeals to
interpret these statutes has reached the same conclusion.
See supra, at 5, n. 1. Thus, the key language governing ju-
dicial review under both statutes is the phrase “any final
                 Cite as: 592 U. S. ____ (2021)                 13

                     Opinion of the Court

decision.”
   Finally, the Board argues that the opportunity to seek re-
opening is a matter of administrative grace, and such solic-
itous discretion should not be discouraged by allowing judi-
cial review. But the fact that the Board could decline to
offer reopening does not mean that, having chosen to pro-
vide it, the Board may avoid the plain text of §355(f ). See
Hawkes Co., 578 U. S., at 602 (“[S]uch a ‘count your bless-
ings’ argument is not an adequate rejoinder to the assertion
of a right to judicial review”). Whether the availability of
judicial review will affect how the Board exercises its dis-
cretion is a question properly reserved for Congress.
   It is also worth noting that judicial review of reopening
decisions will be limited. The Board’s decision to grant or
deny reopening, while guided by substantive criteria, is ul-
timately discretionary and therefore subject to reversal
only for abuse of discretion. See 20 CFR §261.11; Stovic,
826 F. 3d, at 506; Szostak v. Railroad Retirement Bd., 370
F. 2d 253, 254 (CA2 1966) (Friendly, J., for the court). Most
decisions will be upheld under this deferential standard.
See ICC v. Locomotive Engineers, 482 U. S. 270, 288 (1987)
(Stevens, J., concurring). Judicial review plays a modest,
but important, role in guarding against decisions that are
arbitrary, inconsistent with the standards set by the
Board’s own regulations, or otherwise contrary to law.
                        *     *     *
   We hold that the Board’s refusal to reopen a prior bene-
fits determination is a “final decision” within the meaning
of §355(f ), and therefore subject to judicial review. The
judgment of the United States Court of Appeals for the
Fifth Circuit is reversed, and the case is remanded for fur-
ther proceedings consistent with this opinion.

                                                  It is so ordered.
                  Cite as: 592 U. S. ____ (2021)             1

                     THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 19–199
                          _________________


  MANFREDO M. SALINAS, PETITIONER v. UNITED
    STATES RAILROAD RETIREMENT BOARD
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE FIFTH CIRCUIT
                       [February 3, 2021]

   JUSTICE THOMAS, with whom JUSTICE ALITO, JUSTICE
GORSUCH and JUSTICE BARRETT join, dissenting.
   The Court may well correctly interpret the judicial review
provision located in the Railroad Unemployment Insurance
Act (RUIA). See 45 U. S. C. §355(f). But this case concerns
the judicial review provision located in the Railroad Retire-
ment Act (RRA). See 45 U. S. C. §231g. And though the
RRA references the RUIA to explain how to obtain judicial
review, it defines separately what may be reviewed—the
key issue here.
   The RRA provides that “[d]ecisions of the Board deter-
mining the rights or liabilities of any person under this sub-
chapter shall be subject to judicial review in the same man-
ner, subject to the same limitations, and all provisions of
law shall apply in the same manner as though the decision
were a determination of corresponding rights or liabilities
under the [RUIA].” Ibid. This language directs courts to
assess questions about reviewability in three steps. First,
resolve whether the Board’s decision determined rights or
liabilities. Second, locate the rights or liabilities under the
RUIA, if any, that correspond to the ones determined by the
Board. And third, decide whether and how a determination
of those parallel rights or liabilities would be reviewed un-
der the RUIA.
2          SALINAS v. RAILROAD RETIREMENT BD.

                     THOMAS, J., dissenting

   The majority bypasses this structure entirely by over-
looking the question whether the Board’s decision here de-
termined any right or liability at all. It did not. A “right”
is “[a] power, privilege, or immunity guaranteed under a
constitution, statutes or decisional laws, or claimed as a re-
sult of long usage.” Black’s Law Dictionary 1189 (5th ed.
1979). Similarly, a “liability” is “an obligation one is bound
in law or justice to perform.” Id., at 823. The Board here
did not assess a legal obligation or claim. As the majority
points out, the Board decided only the “ultimately discre-
tionary” matter of whether to reopen the 2006 decision.
Ante, at 13. Neither the RRA nor the RUIA provides any
statutory right to reopen a proceeding. And the regulations
that create reopening procedures make clear that no one
has a right to that proceeding; the Board has plenary au-
thority to “direct that any decision, which is otherwise sub-
ject to reopening under this part, shall not be reopened.” 20
CFR §261.11 (2020).
   Nor did the Board’s decision determine any underlying
statutory entitlement to benefits, as petitioner contends.
The most recent reopening decision did not address the
merits of the 2006 decision. On the contrary, it briefly ex-
plained that petitioner failed to meet any of the threshold
regulatory requirements to obtain a reopening in the first
place. As we unanimously said in a similar context, the
“more natural” understanding of a reopening denial like
this one is that it was simply “the refusal to make a new
determination.” Your Home Visiting Nurse Services, Inc. v.
Shalala, 525 U. S. 449, 453 (1999).
   The majority skirts this analysis by noting that the stat-
ute at issue in Your Home was narrower than the RRA. In
Your Home, the statute involved determinations of “pro-
gram reimbursement” amounts, 42 U. S. C. §1395oo(a)(1)
(A)(i), whereas the statute here provides review for deter-
minations of “rights or liabilities,” 45 U. S. C. §231g. But
that distinction is irrelevant. The reasoning in Your Home
                     Cite as: 592 U. S. ____ (2021)                     3

                         THOMAS, J., dissenting

was simply that the refusal to reopen a determination “is
not a final determination . . . but rather the refusal to make
a new determination.” 525 U. S., at 453 (internal quotation
marks omitted). So too here.1
   The majority also tries to sidestep text and precedent by
invoking the presumption in favor of judicial review of ad-
ministrative action that this Court sometimes applies. But
we have explained that this presumption is nothing more
than a default rule that gives way to “a statute’s language
or structure.” Mach Mining, LLC v. EEOC, 575 U. S. 480,
486 (2015); see also Block v. Community Nutrition Institute,
467 U. S. 340, 351 (1984) (explaining that the presumption
is “overcome. . . whenever the congressional intent to pre-
clude judicial review is fairly discernible in the statutory
scheme” (internal quotation marks omitted)). Here, §231g
limits judicial review to Board decisions determining rights
or liabilities. The statutory language alone controls the out-
come.
   Any presumption is further undercut because petitioner
had full opportunity to seek judicial review of the 2006 de-
cision that did determine his rights. Congress gave peti-
tioner 90 days to file a petition for review in a court of ap-
peals. §355(f). Petitioner simply did not take advantage of
it. To require a court to review a reopening denial now—
15 years after the statutory time for review expired—trans-
forms a default presumption into a tool to “frustrate the
statutory purpose of imposing a [time] limit on judicial re-
view.” Your Home, 525 U. S., at 454. The presumption of
judicial review is not a presumption of infinite judicial re-
view. See Califano v. Sanders, 430 U. S. 99, 108 (1977) (re-
jecting “an interpretation that would allow a claimant judi-
cial review simply by filing—and being denied—a petition

——————
  1 That the Court noted the best reading of the statute also happened to

be a reasonable one under Chevron U. S. A. Inc. v. Natural Resources
Defense Council, Inc., 467 U. S. 837 (1984), does not undermine its logic.
4            SALINAS v. RAILROAD RETIREMENT BD.

                         THOMAS, J., dissenting

to reopen his claim”). We should not so readily allow a
court-created presumption to overcome statutory time lim-
its.
   The majority opinion is doubly incorrect because it cre-
ates a new form of judicial review in a context where it is
not clear how it can be exercised. What standards a court
could use to review Board decisions denying reopening re-
main elusive. There are no statutory cues to guide review—
indeed, it is not altogether clear that the Board has author-
ity to reopen its final decisions. See 45 U. S. C. §355(g).
And the regulations that provide review give the Board dis-
cretion to deny reopening whenever it “deem[s] proper,”
even if a case “is otherwise subject to reopening. 20 CFR
§261.11. The “impossibility of devising an adequate stand-
ard of review” for these sorts of decisions is yet another rea-
son to conclude that no review is warranted. ICC v. Loco-
motive Engineers, 482 U. S. 270, 282 (1987); cf. 5 U. S. C.
§701(a)(2) (extending judicial review, “except to the extent
that . . . agency action is committed to agency discretion by
law”).2 Were courts to try to impose standards governing
when the Board can deny reopening, the unintended effect
may be to discourage the Board from offering reopenings in
the first place. I would not distort the RRA’s judicial review
provision to force courts to review a decision where no
standards of review are evident.
   Instead of reckoning with these serious questions, the
majority interprets §231g to say nothing more than that the
RUIA’s judicial review provision applies. Ante, at 5. But
that interpretive gloss ignores the words Congress chose.
Only Board decisions “determining the rights or liabilities
of any person” under the RRA are subject to judicial review.
——————
  2 Our precedent suggests that even if judicial review is generally pre-

cluded, it may still remain available for “the adjudication of colorable
constitutional claims.” Califano v. Sanders, 430 U. S. 99, 109 (1977).
But we need not decide whether this exception applies because neither
side contends that the Board decided such an issue below.
                 Cite as: 592 U. S. ____ (2021)           5

                    THOMAS, J., dissenting

45 U. S. C. §231g. Because the Board’s decision below did
not determine any right or liability, the RRA does not pro-
vide for judicial review. I respectfully dissent.